IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,652-01


                            EX PARTE VICTOR STOVALL, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F-2010-0776-D IN THE 362ND DISTRICT COURT
                                FROM DENTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to fifty years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Stovall v. Texas, No. 02-11-00174-CR (Tex. App. – Fort Worth, September 13, 2012,

pet. ref’d.).

        Applicant contends, among other things,1 that his appellate counsel rendered ineffective

assistance because appellate counsel failed to provide Applicant with copies of the appellate briefs,


        1
            This Court has reviewed Applicant’s other claims, and finds them to be without merit.
and failed to obtain permission from Applicant before filing a petition for discretionary review in

this Court. Applicant also alleges that appellate counsel failed to provide him with a copy of the

petition filed on his behalf. Applicant alleges that he specifically requested copies of the appellate

briefs so that he could file a pro se PDR, but that he was prevented from doing so because appellate

counsel filed one on his behalf without his approval.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order appellate counsel to respond to Applicant’s claims of ineffective assistance of counsel

on appeal. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

appellate counsel provided Applicant with copies of the briefs in this case, and as to whether

appellate counsel sought permission from Applicant before filing a petition for discretionary review

on his behalf. The trial court shall also make any other findings of fact and conclusions of law that

it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 23, 2014
Do not publish